Citation Nr: 0916751	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  08-01 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a low back disability 
as secondary to a service-connected right knee disability.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel

INTRODUCTION

The Veteran had active service from August 1967 to July 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, which, in pertinent part, denied entitlement to 
service connection for lumbosacral spine arthritis as 
secondary to the service-connected shrapnel wound with 
retained foreign body and degenerative joint disease, right 
knee.  A hearing was held in August 2008 at the RO before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is of record.

At the August 2008 hearing the Veteran testified that the 
original problems with his back began during his service in 
Vietnam.  The Board notes that service connection for a back 
disability on a direct basis was previously denied in a March 
1979 rating decision.  The May 2007 rating decision on 
appeal, the December 2007 statement of the case (SOC), and 
the Veteran's January 2008 substantive appeal to the Board 
all indicate that the Veteran is claiming entitlement to 
service connection for a low back disability as secondary to 
his service-connected right knee disability.  As the issue of 
entitlement to service connection for a low back disability 
on a direct basis has not been developed or certified for 
appellate review, it is not for consideration at this time.  
Thus, the only issue before the Board is entitlement to 
service connection for a low back disability as secondary to 
a service-connected right knee disability.  If the Veteran 
still wishes to pursue an application to reopen a previously 
denied claim for service connection for a back disability on 
a direct basis, he should contact the RO and so advise them.


FINDING OF FACT

The aggregate evidence of record is in relative equipoise as 
to whether the Veteran's low back disability has been 
aggravated by his service-connected right knee disability.

CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, the Veteran's 
low back disability has been aggravated by his service-
connected right knee disability.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.310(b) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

In this case, the Board finds that the RO has substantially 
satisfied the duties to notify and assist, as required by the 
VCAA.  To the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the Veteran in 
proceeding with this issue given the favorable nature of the 
Board's decision.

Analysis

The Veteran seeks service connection for a low back 
disability as secondary to his service-connected right knee 
disability.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2008).  Regulations 
also provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  

Secondary service connection may also be granted where the 
evidence shows that a chronic disability has been caused or 
aggravated by an already service-connected disability.  38 
C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).  Any increase in severity of a non-service-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the non-service-connected 
condition, will be service connected.  However, VA will not 
concede that a non-service-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the non-service-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the non-service-connected disease or 
injury.  The rating activity will determine the baseline and 
current levels of severity under the Schedule for Rating 
Disabilities (38 C.F.R. Part 4) and determine the extent of 
aggravation by deducting the baseline level of severity, as 
well as any increase in severity due to the natural progress 
of the disease, from the current level.  38 C.F.R. § 
3.310(b).

An appellant's own conclusion, stated in support of his 
claim, that his present disability is secondary to his 
service-connected disability is not competent evidence as to 
the issue of medical causation.  See 38 C.F.R. § 3.159 
(2008); see also Grivois v. Brown, 6 Vet. App. 136 (1994).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service treatment records show that the Veteran incurred 
fragment wounds to the left hand, chest, and both legs in 
March 1969 during service in Vietnam.  Service connection for 
a shrapnel wound of the right knee, with retained foreign 
body, has been in effect since July 1970.  The right knee 
disability now includes degenerative joint disease.

At a September 1970 VA examination, the Veteran was diagnosed 
with recurrent lumbosacral strain with no current symptoms.  
An X-ray study of the lumbosacral spine showed the body to be 
symmetrical and in normal alignment.

The record shows that the Veteran currently has a low back 
disability.  VA treatment records dated in December 1978 note 
that the Veteran was given an assessment of probable disc 
disease.  

Private medical records dated in January 1998 reflect that 
the Veteran was injured in a motor vehicle accident, and 
immediately had low back pain.  The diagnoses were 
musculoskeletal strain of the low back, status post motor 
vehicle accident, and history of arthritis of the spine.  In 
February 1998 he was diagnosed with muscular low back pain 
with left sciatica.  A March 1998 computed tomography scan of 
the Veteran's lumbar spine showed degenerative changes at the 
lower lumbar spine level with disc space narrowing, disc 
bulging at L3-4, and rotoscoliosis in the lower lumbar 
region.  In April 1998 he was diagnosed with resolving left 
sciatica status post motor vehicle accident, and underlying 
arthritis of the lumbosacral spine.  

A May 2001 private treatment record from R.V., MD, notes that 
the Veteran reported a very strong family history of 
osteoarthritis.  The physician noted that x-rays of the 
Veteran's lumbar spine showed multilevel degenerative disc 
disease in the thoracic and lumbosacral spine.  The pertinent 
diagnosis was advanced thoracic and lumbar spine 
osteoarthritis with chronic mid and low back pain.  Dr. V. 
also diagnosed osteoarthritis of multiple joints.  A November 
2001 treatment record from Dr. V. notes that the Veteran has 
back pain and occasional spasms.  The pertinent diagnosis was 
advanced thoracic and lumbar spine osteoarthritis with 
chronic mid and low back pain.  Subsequent private medical 
records reflect treatment for cervical spine stenosis with 
radiculopathy.

A private medical record from S.D., MD, dated in January 2007 
reflects that the Veteran had a cervical laminectomy for 
myelopathy, with residual deficits including numbness of the 
right hand and spasticity of the right leg.  He also had 
lumbar stenosis with low back and leg pain.

A VA medical examination was conducted by an orthopedic 
surgeon in March 2007.  The examiner noted that he reviewed 
the Veteran's claims file.  The Veteran reported that he had 
a long history of back pain.  The examiner noted that the 
Veteran ambulated with a crouched gait, and his right lower 
extremity foot progression angle was externally rotated.  He 
had a limp.  A physical examination and x-rays of the 
lumbosacral spine were conducted, and the examiner diagnosed 
severe lumbosacral spine arthritis, right knee posttraumatic 
degenerative joint disease, and left knee degenerative joint 
disease.  The examiner opined based on a careful review of 
the evidence that it is less likely as not that the Veteran's 
lumbar spine condition is caused by his service connected 
right knee condition.  The rationale provided for this 
opinion was that there is a history of the Veteran having a 
back condition, even predating his service years, and he was 
seen for low back pain in the late 1960s after an automobile 
accident and in the late 1970s after performing heavy manual 
labor.  Furthermore, the examiner noted that he was unaware 
of any literature that would suggest that mild posttraumatic 
arthritis of the knee causes severe low back arthritis such 
as the Veteran demonstrates.  The examiner stated that he 
could not comment on aggravation of the Veteran's low back 
condition by his service connected right knee condition 
without resorting to mere speculation.

A November 2007 VA physical therapy note reflects that the 
Veteran complained of bilateral knee pain for 30 years.  It 
was noted that the Veteran had had progressive difficulty 
with his gait.  At a February 2008 VA examination performed 
to evaluate the Veteran's hips, the examiner opined that the 
Veteran had long-standing problems with the knees that have 
resulted in impairment of his gait with altered body 
mechanics for the last number of years.

The Veteran testified at his August 2008 hearing that his 
back problems progressed from the mid 1970s on, and that as 
his right leg problems increased, his back got worse.  He 
stated that he sometimes he stumbles and catches himself on 
his left side, and that this aggravates his back resulting in 
a back spasm.

We recognize the sincerity of the arguments advanced by the 
Veteran that his low back disability was caused by his 
service-connected right knee disability.  However, the 
resolution of issues that involve medical knowledge, such as 
the diagnosis of a disability and the determination of 
medical etiology, requires competent medical evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  It is 
true that the Veteran's lay statements may be competent to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  However, a back 
disability requires specialized training for a determination 
as to diagnosis and causation, and is therefore not 
susceptible of lay opinions on etiology.  There is voluminous 
medical evidence on file, and none of this evidence indicates 
that the low back disability is proximately due to or the 
result of the service-connected right knee disability.  
Moreover, the only medical opinion of record to address this 
specific question is from the May 2007 VA examiner, an 
orthopedic surgeon, and he opined that the Veteran's back 
disability was not caused by or the his service-connected 
right knee disability.  Hence, the Board finds that secondary 
service connection is not warranted for a low back disability 
under 38 C.F.R. § 3.310(a).

However, the March 2007 VA examination also stated that he 
could not comment on the question of possible aggravation of 
the Veteran's low back condition by his service connected 
right knee condition without resorting to mere speculation.  
Notably, the examiner did not rule out such aggravation.  
Multiple medical records have indicated that the Veteran's 
right knee disability has caused an alteration in his gait, 
and demonstrate that the Veteran's non-service-connected low 
back disability has increased in severity during recent 
years.  The Veteran has testified that he feels back pain and 
spasm when he stumbles due to his service-connected right 
knee disability.  His lay statements in this regard are 
competent evidence regarding matters (such as his back pain) 
that can be observed and described by a layperson.

Therefore, after reviewing all the evidence on file, the 
Board finds that the record places the evidence in at least 
relative equipoise as to the issue of secondary service 
connection on the basis of aggravation under 3.310(b), and 
enables an award of secondary service connection for a low 
back disability.  

The Board acknowledges that, in cases of aggravation of a 
Veteran's non-service-connected disability by a service-
connected disability, the Veteran shall be compensated only 
for the degree of aggravation of the non-service-connected 
disability.  See 38 C.F.R. § 3.310(b).  However, this is 
essentially a rating consideration, which will appropriately 
be addressed by the RO in the future rating decision 
implementing the award.

With resolution of reasonable doubt in favor of the Veteran, 
the Board finds that service connection is warranted, on a 
secondary basis, for a low back disability based on 
aggravation.  The Board notes that in reaching this 
conclusion, the benefit-of-the-doubt doctrine has been 
applied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, supra.


ORDER

Service connection for a low back disability is granted on 
the basis of aggravation, subject to governing criteria 
applicable to the payment of monetary benefits.



____________________________________________
C. L. WASSER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


